Case 1:18-cv-00681-RJL Document 160-7 Filed 03/03/20 Page 1 of 2




       Exhibit 6
           Case 1:18-cv-00681-RJL Document 160-7 Filed 03/03/20 Page 2 of 2


From:             Joshua Riley
To:               hannibalmoot@gmail.com
Cc:               Michael Gottlieb; Meryl Governski; Sam Hall
Subject:          Rich v. Butowsky, 18-cv-00681 (DDC)
Date:             Thursday, February 27, 2020 6:41:57 PM


Mr. Moot,

I write in connection with the above-referenced matter in which my law firm and Willkie Farr
& Gallagher represent the plaintiff, Aaron Rich, against defendants Matthew Couch, Edward
Butowsky, and America First Media. If you are represented by counsel, please let us know
that and please send this communication to your counsel’s attention.

We are informed that you may have possession, custody, or control over evidence that is
material to the case, including but not limited to a Flock account that has been used by at least
one defendant to communicate about Seth Rich, Aaron Rich, or other issues relevant to the
lawsuit. We therefore wish to serve you a subpoena for evidence; however, we have been
unable to do so because we have not been able to confirm your true identity or location.
Moreover, the information we do have suggests that you may reside in rural Saskatchewan,
potentially outside of Regina, which, if accurate, might require the use of international judicial
procedures to serve you. Therefore, we write to request that you please promptly let us know
whether you voluntarily will accept service of, and comply with, a subpoena sent to you via
email.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t) 202 237.2727
jriley@bsfllp.com
www.bsfllp.com
